              Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL PUBLIC RADIO, INC.,

      1111 North Capitol St. NE
      Washington, DC 20002

 and

 TOM DREISBACH,

      c/o National Public Radio, Inc.
      1111 North Capitol St. NE
      Washington, DC 20002

                        Plaintiffs,

 v.                                            Case No. 20-CV-2468

 U.S. DEPARTMENT OF
 HOMELAND SECURITY,

      2707 Martin Luther King Jr. Ave. SE
      Washington, DC 20528

                        Defendant.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiffs National Public Radio, Inc. and Tom Dreisbach (together, “NPR”), by their

undersigned counsel, allege as follows:

                                        INTRODUCTION

        1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

seeking the release of records from Defendant U.S. Department of Homeland Security (“DHS”).

        2.      Through FOIA, NPR seeks five years of inspection and investigation reports

prepared by DHS’s Office for Civil Rights and Civil Liberties (“CRCL”), which describe the
             Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 2 of 7




conditions and any alleged abuses at immigration detention facilities supervised by U.S.

Immigration and Customs Enforcement (“ICE”).

       3.     DHS located more than a thousand pages of records responsive to NPR’s request

but has wrongfully withheld them all as exempt from disclosure under FOIA.                NPR

administratively appealed this determination, and to date, DHS has not provided a complete

response to that appeal. DHS should be ordered to comply with its statutory obligations under

FOIA and release the requested records immediately.

                                          PARTIES

       4.     Plaintiff National Public Radio, Inc. is a non-profit multimedia organization

organized under the laws of the District of Columbia with its principal place of business in

Washington, DC.      It is the leading provider of non-commercial news, information and

entertainment programming to the American public. NPR’s fact-based, independent journalism

helps the public monitor breaking news, follow the most critical stories of the day and track

complex issues over the long term. NPR reaches approximately 60 million people on broadcast

radio, podcasts, NPR apps, NPR.org, and YouTube video content each week. NPR distributes its

radio broadcasts through more than 1,000 non-commercial, independently operated radio stations,

licensed to more than 260 NPR members and numerous other NPR-affiliated entities.

       5.     Plaintiff Tom Dreisbach is an award-winning investigative reporter for NPR, based

in California. Among other topics, he reports on the U.S. immigration detention system.

       6.     Defendant DHS is an agency within the meaning of 5 U.S.C. § 552(f)(1). DHS has

possession and control of the records requested by NPR.




                                               2
                 Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 3 of 7




                                   JURISDICTION AND VENUE

        7.        This action arises under FOIA. This Court has subject matter jurisdiction over this

action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) & (a)(6)(C)(i).

This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        8.        Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

        9.        Because DHS has failed to make and communicate to NPR a complete

determination on its administrative appeal, as discussed in more detail below, NPR is deemed to

have exhausted its administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C).

                                    FACTUAL ALLEGATIONS

DHS’s Office for Civil Rights and Civil Liberties’ Inspection and Investigation Reports

        10.       CRCL is responsible for “review[ing] and investigat[ing] civil rights and civil

liberties complaints made by the public regarding [DHS] policies and activities.”                    See

https://www.dhs.gov/file-civil-rights-complaint.

        11.       As part of these responsibilities, CRCL conducts “intensive site visits” to “ICE

detention facilities” and produces reports based on those visits. See Homeland Sec. Advisory

Council, Report of the Subcomm. on Privatized Immigration Detention Facilities (Dec. 1, 2016),

https://www.dhs.gov/sites/default/files/publications/DHS%20HSAC%20PIDF%20Final%20Rep

ort.pdf at 14.

        12.       In response to a previous FOIA request from NPR, DHS released CRCL’s

November 2017 “progress review and investigation” of the Adelanto ICE Processing Center in

California (the “Adelanto Report”). A true and correct copy of the Adelanto Report is attached

hereto as Exhibit 1.

        13.       CRCL’s Adelanto Report revealed, for example, that:




                                                    3
             Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 4 of 7




                  the facility failed to meet ICE’s own standards for the use of solitary

                   confinement;

                  facility staff used pepper spray in a manner that intensified the “burning effect”

                   of the spray; and

                  problems with medical care at the facility likely contributed to the death and

                   deformity of detainees.

See Tom Dreisbach, Despite Findings of ‘Negligent’ Care, ICE To Expand Troubled Calif.

Detention Center, NPR (Jan. 15, 2020), https://www.npr.org/2020/01/15/794660949/despite-

findings-of-negligent-care-ice-to-expand-troubled-calif-detention-center.

NPR’s FOIA Request and Appeal

       14.     On December 5, 2019, NPR submitted a FOIA request (the “Request”) to DHS,

seeking all “inspection and investigative reports from CRCL examinations of immigration

detention facilities under the auspices of U.S. Immigration and Customs Enforcement (ICE) from

January 1, 2014 to December 5, 2019.” The Request specifically excluded “personal identifying

information about employees and detainees of immigration detention facilities” and “accept[ed]

redactions withholding such information.” The Request was assigned handling number 2020-

HQFO-00296. A true and correct copy of the Request is attached hereto as Exhibit 2.

       15.     On March 16, 2020, DHS denied the Request. The denial said that, although the

agency had identified 1,076 pages of responsive records, it refused to release any of them, citing

FOIA Exemptions 5 and 6, 5 U.S.C. § 552(b)(5) & (b)(6). A true and correct copy of DHS’s denial

of the Request is attached hereto as Exhibit 3.

       16.     On March 30, 2020, pursuant to 5 U.S.C. § 552(a)(6)(A)(i)(III)(aa), NPR

submitted an administrative appeal (the “Appeal”) of this initial denial to DHS. The Appeal was




                                                  4
             Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 5 of 7




assigned handling number 2020-HQAP-00119. A true and correct copy of the Appeal is

attached hereto as Exhibit 4.

       17.     On June 4, 2020, DHS’s administrative appellate authority notified NPR that it had

remanded the Request back to DHS “for further explanation.” The appellate authority wrote, in

pertinent part, that based on the administrative record it “was unable to determine whether” DHS

had met its obligation to segregate and produce factual material. In other words, the appellate

authority asked if DHS had “applied Exemption 5 to purely factual information in the responsive

documents, which federal courts generally prohibit.” The appellate authority thus remanded the

Request for DHS to provide, among other things, “further explanation concerning whether the

factual materials should/could be segregated and produced.” The appellate authority directed DHS

to provide this explanation within 30 days. A true and correct copy of this remand letter is attached

hereto as Exhibit 5.

       18.     On August 20, 2020, the appellate authority notified NPR that DHS “did not

respond to [its] inquiry concerning the segregability of the factual statements of the responsive

documents,” and therefore DHS “did not fully comply with [its] request.” Because the appellate

authority determined that “another remand would only delay the final administrative action in this

case,” it provided NPR with a “letter constituting final agency action,” stating NPR may “appeal

this matter to Federal District Court to seek further relief.” A true and correct copy of this “final

agency action” letter is attached hereto as Exhibit 6.

       19.     DHS has to date not produced a single page of records responsive to the Request.




                                                 5
                Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 6 of 7




                                      CLAIM FOR RELIEF

                                       COUNT I
                            Declaratory and Injunctive Relief:
         Constructive Denial of NPR’s Appeal in Violation of FOIA, 5 U.S.C. § 552

       20.       NPR realleges and incorporates by reference all previous paragraphs as if fully set

forth herein.

       21.       FOIA requires that within 20 working days of receiving an administrative appeal,

an agency must “make a determination” as to that appeal. See 5 U.S.C. § 552(a)(6)(A)(ii).

       22.       DHS received the Appeal on March 30, 2020. Ex. 4 at 1.

       23.       Pursuant to FOIA, DHS was therefore required to make and communicate to NPR

a determination on the Appeal by April 27, 2020. See 5 U.S.C. § 552(a)(6)(A)(ii).

       24.       As of the date of this filing, however, DHS has not made and communicated to

NPR a determination on the Appeal. Rather, DHS’s administrative appellate authority has

expressly notified NPR that it was unable to make a determination on the Appeal. Ex. 6 at 1. NPR

is therefore deemed to have exhausted its administrative remedies. See 5 U.S.C. § 552(a)(6)(C).

       25.       There is no basis under FOIA to withhold, in whole or in part, the requested CRCL

reports. DHS has wrongfully withheld these public records in violation of FOIA.

                                    REQUEST FOR RELIEF

       WHEREFORE, NPR respectfully requests that this Court:

                 A.   Declare DHS’s denial of NPR’s Request unlawful;

                 B.   Enter an injunction, pursuant to 5 U.S.C. § 552(a)(4)(B), directing DHS to

                      make the requested records available to NPR, redacting only “personal

                      identifying information” about ICE’s “employees and detainees”;




                                                  6
    Case 1:20-cv-02468 Document 1 Filed 09/03/20 Page 7 of 7




     C.   Award NPR its costs and reasonable attorneys’ fees incurred in this action

          pursuant to 5 U.S.C. § 552(a)(4)(E); and

     D.   Grant such other and further relief as the Court may deem just and proper.

Dated: September 3, 2020       Respectfully submitted,

                               BALLARD SPAHR LLP

                               /s/ Maxwell S. Mishkin
                               Maxwell S. Mishkin (#1031356)
                               Emmy Parsons (admission forthcoming)
                               1909 K Street NW, 12th Floor
                               Washington, DC 20006
                               Tel: (202) 661-2200
                               Fax: (202) 661-2299
                               mishkinm@ballardspahr.com
                               parsonse@ballardspahr.com

                               David J. Bodney (admission forthcoming)
                               1 East Washington Street, Suite 2300
                               Phoenix, AZ 85004
                               Tel: (602) 798-5400
                               Fax: (602) 798-5595
                               bodneyd@ballardspahr.com

                               Counsel for NPR




                                     7
